                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                        )
                                                 )
                 Plaintiff,                      )         Case. No.: 20-CR-01707-JAP
                                                 )
       vs.                                       )
                                                 )
THOMAS WABNUM,                                   )
                                                 )
                 Defendant.                      )

                               SEALED MOTION TO UNSEAL CASE

       The United States of America respectfully moves this Court for an order to unseal the

above-referenced case and in support states:

       1.        On September 10, 2020, the grand jury returned an indictment charging the

defendant with Aggravated Sexual Abuse and Sexual Abuse in Indian Country, contrary to 18

U.S.C. §§ 1153, 2241(a)(1) and 2246(2)(C) and 18 U.S.C. §§ 1153, 2242(2)(A), and 2246(2)(C).

       2.        Upon information and belief, the defendant has retained an attorney in connection

with the case.

       3.        An arrest warrant was issued the same day as the indictment.

       4.        The case, to include the indictment and arrest warrant, were sealed because the

defendant had yet to be arrested.

       5.        As of the filing of this motion, the arrest warrant remains unexecuted.

       6.        Law enforcement partners have advised that unsealing the case will facilitate the

government’s ability to speak with the defendant’s attorney and to locate the defendant and

execute the warrant.
       WHEREFORE, the United States respectfully requests that this Court unseal the above-

referenced case.

                                                       Respectfully submitted,

                                                       JOHN C. ANDERSON
                                                       United States Attorney

                                                       Electronically filed on November 13, 2020
                                                       ALLISON C. JAROS
                                                       Assistant U.S. Attorney
                                                       P.O. Box 607
                                                       Albuquerque, NM 87102
                                                       (505) 346-7274




I HEREBY CERTIFY that on November 13,
2020, I filed the foregoing electronically
through the CM/ECF system, which caused all
parties to be served by electronic means, as
more fully reflected on the Notice of Electronic
Filing.
/s/
ALLISON C. JAROS
Assistant U.S. Attorney




                                                   2
